Citation Nr: 1031461	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-30 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, beyond December 14, 2006.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran died on April [redacted], 1997, and the Veteran's death was 
rated as service connected in June 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, that denied the 
appellant's request for a further extension of her delimiting 
date.


FINDINGS OF FACT

1. The Veteran died on April [redacted], 1997, and the veteran's cause of 
death was service connected on June 13, 1997.  At that time, the 
appellant became eligible for education benefits under the 
Survivors' and Dependents' Educational Assistance Program.

2.  The latest possible delimiting date for the appellant, based 
on regulations and her age at the time of the veteran's death, 
was her 26th birthday, which was February [redacted], 2006.

3.  The appellant's delimiting date was extended twice, once 
based on a finding that she was unable to attend school from 
December 14, 2004, through August 16, 2005, which extended her 
delimiting date to October 11, 2006, and once to allow her to 
complete her semester of education in which she was currently 
enrolled, to December 14, 2006.

4.  There is no legal basis on which the appellant can be granted 
any later delimiting date; there is no further evidence of 
conditions beyond her control which caused the interruption of 
training such that her delimiting date could be extended.





CONCLUSION OF LAW

The appellant is not entitled to an extension of the delimiting 
date for Dependents' Educational Assistance benefits under 
Chapter 35, Title 38, United States Code beyond December 14, 
2006.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 21.3040, 21.3041 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

However, in a case such as this, where the pertinent facts are 
not in dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to substantiate 
the claim, and VCAA is not applicable.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (holding that VCAA does not apply where 
there is extensive factual development in a case, reflected both 
in the record on appeal and the Board's decision, which indicates 
no reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim)); see also Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the 
law to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

The appellant contends that a later delimiting date is warranted 
for her educational benefits.  Specifically, she contends that, 
as she was told via letter in May 2006 that, although her 
delimiting date was October 11, 2006, she was also told that she 
had over 16 months of full time benefits left; she should be able 
to use those remaining months of eligibility to complete her 
educational degree.

The Board notes that, during the pendency of this appeal, VA 
issued new regulations regarding a child's eligibility for 
Vocational rehabilitation benefits, effective May 2008.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that, where laws or regulations change after a claim has 
been filed or reopened and before administrative or judicial 
process has been concluded, the version most favorable to the 
Veteran applies, unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs to provide otherwise, and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also Fischer v. West, 11 Vet. App. 121 (1998).

The regulations noted above have not been applied by the RO.  
Prior to reaching the analysis of this claim on the merits, the 
Board has considered whether or not the Veteran would be 
prejudiced if the Board proceeded with appellate consideration of 
the claim without prior consideration of the new criteria by the 
RO.

In this regard, the Board notes that, while there are some 
significant changes to this regulation, they have minimal 
relevancy to the appellant's claim, and in fact they in no way 
affect the latest possible delimiting date she would be entitled 
to.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the Veteran due 
process in the sense that consideration is given to both the new 
and the old rating criteria by the RO in the first instance. 
However, in this case, where there has been essentially no 
relevant change in the substantive criteria directly affecting 
the appellant's claim, the Board has determined that there is no 
prejudice to the Veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration of 
the appellant's claim, without any benefit.  The Board further 
notes that the appellant has had ample opportunity to advance 
argument and evidence as to her claim, and there is no prejudice 
in the Board reviewing this claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this regard, the Board notes that, for the purposes of 
educational assistance under Chapter 35, the child or surviving 
spouse of a Veteran will have basic eligibility if the following 
conditions are met: (1) The Veteran was discharged from service 
under conditions other than dishonorable, or died in service; and 
(2) the Veteran has a permanent total service-connected 
disability; or (3) a permanent total service-connected disability 
was in existence at the date of the Veteran's death; or (4) the 
Veteran died as a result of a service-connected disability.  38 
U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2009).  Here, as 
the Veteran's death was service connected, the appellant, the 
Veteran's child, was found eligible on that basis.

For eligibility derived as the result of Veteran's death, 
38 C.F.R. § 21.3041(b) provides that an eligible child's period 
of eligibility begins on the child's 18th birthday, or on the 
successful completion of the child's secondary schooling, 
whichever first occurs.  The period of eligibility ends on the 
child's 26th birthday. This section also notes that VA will 
extend an eligible child's period of eligibility for reasons 
shown in paragraphs (g) and (h) of this section. 

This section also notes that, if the Veteran's death occurs after 
the child's 18th birthday but before the child's 26th birthday, 
as occurred in the instant case, the child may elect the 
beginning date of his or her period of eligibility.  The period 
of eligibility ends 8 years after the beginning date the child 
elects.  The child can elect as a beginning date any date between 
the date of the Veteran's death or the date of VA's decision that 
the Veteran's death was service-connected.  (Authority: 38 U.S.C. 
3512(a)(3)).  

As to extensions to ending dates, 38 C.F.R. § 21.3041(g)(1) 
provides in relevant part that, if an eligible child suspends 
pursuit of her program for conditions that the VA determined were 
beyond the child's control, VA may extend the period of 
eligibility ending date.  38 C.F.R. § 21.3041(g)(2) provides in 
relevant part that, if an eligible child's period of eligibility 
ending date occurs while the child is enrolled in an educational 
institution, VA may extend the period of eligibility to the end 
of the quarter or semester, for a child enrolled in an 
educational institution that regularly operates on the quarter or 
semester system, as is the case with the appellant's educational 
institution.  38 C.F.R. § 21.3041(h) deals with extensions due to 
the child serving on active duty, and is not applicable in this 
case.

Reviewing the evidence of record, the Board simply finds no legal 
basis under which the appellant's benefits may be extended any 
later than her current delimiting date of December 14, 2006.  In 
this regard, the Board notes that this date includes both an 
extension due to suspension of her program, as well as an 
extension to finish a semester, and there are no other 
circumstances of record showing another period of suspension that 
could extend the appellant's delimiting date, nor is there any 
other legal basis under which her delimiting date could be 
extended.

As noted above, the Veteran, the appellant's father, died in 
April [redacted], 1997.  The Veteran's death was adjudicated to be 
service connected by a June 13, 1997 RO decision.  At the time of 
the Veteran's death, the appellant was between 18 and 26 years 
old.  Under the old regulations, the appellant's eligibility for 
Dependents' Educational Assistance benefits would have been the 
latter of the date of the Veteran's death, or her 26th birthday; 
under the new regulations, the appellant could start her 
eligibility date at any time between the Veteran's death and the 
date his death was adjudicated to be service connected.  However, 
under the old or the new regulations the later of these dates 
would be the appellant's 26 birthday, February [redacted], 2006.  This was 
therefore adjudged to be her delimiting date.

In February 2006, the appellant requested an extension, and was 
found to have been unable to attend school from December 14, 
2004, through August 16, 2005.  As such, her delimiting dated was 
adjusted and extended to October 11, 2006.  The appellant 
requested a further extension of her delimiting date; as on 
October 11, 2006, she was in the middle of a semester, and she 
was granted a further extension to December 14, 2006, under 
38 C.F.R. § 21.3041(g)(2), in order that she might complete the 
semester.

The appellant now requests a further extension to complete her 
degree, however, there is no legal basis under which the 
appellant may be given any further extension; 38 C.F.R. 
§ 21.3041(g)(2) clearly indicates that an extension may be 
granted only through the semester or quarter in which the 
appellant is enrolled, not through any additional periods.  
Further, the appellant was already granted an extension under 
38 C.F.R. § 21.3041(g)(1) for a suspension of her studies beyond 
her control; however, there's simply no indication that she had 
any further suspension of studies, nor has she claimed such; the 
evidence, specifically college transcripts, clearly shows that 
she attended college continuously from August 17, 2005, the 
ending date of the period she was found to be unable to attend 
school, until December 2006, when her eligibility ended.  The 
only apparent break in her school attendance was for the month of 
July 2006; there is no indication that this break was due in any 
way to conditions beyond her control, rather, it appears to be 
her summer break.  Regardless, even IF this were considered to be 
a month of suspension of school due to circumstances beyond her 
control, such that her delimiting date could be extended, it 
would only have extended her second delimiting date from October 
11, 2006, to November 11, 2006, which as noted above was further 
extended to December 14, 2006, to allow her to finish the 
semester, and provides no basis for extension for the delimiting 
date beyond December 14, 2006.  As such, the Board finds simply 
no evidentiary or legal basis under which the appellant could be 
granted any further extension of her delimiting date.

The Board understands the appellant's confusion regarding being 
told in a letter from the VA in May 2006 that she had 16 months 
and 27 days of full time benefits left, but being also told she 
must use those benefits before October 11, 2006 (later extended 
to December 14, 2006).  The Board points out that
 38 C.F.R. § 21.3041 is quite clear that, with limited 
exceptions, and regardless of the amount of eligibility months 
remaining, the appellant's overall eligibility for Dependents' 
Educational Assistance benefits ends on her 26th birthday.  The 
fact that the appellant did not use the entirety of her months of 
eligibility prior to her 26th birthday is unfortunate, but the 
appellant was provided with two extensions of that delimiting 
date, and the law simply provides for no further extensions.  

Thus, the Board finds that the preponderance of the evidence of 
record is against a grant of an extension of the appellant's 
delimiting date for her Dependents' Educational Assistance 
benefits.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, beyond December 14, 2006, is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


